PETRELLA, J.A.D.,
dissenting.
I respectfully disagree with the majority opinion’s interpretation of N.J.S.A. 18A:28-9, and accordingly dissent. As I view the statute, boards of education have the right to reduce employment in their respective districts for reasons of economy or because of reduction in the number of pupils, and this right is unencumbered by any other law regarding education or tenure.
Because all contracts with public employees implicitly are subject to applicable law, N.J.S.A. 18A:28-9 is in effect part of the employment contract between the Township of Old Bridge Board of Education and the Old Bridge Education Association. State v. State Supervisory Employees Ass’n, 78 N.J. 54, 80 (1978); Tp. of West Windsor v. Public Employment Relations *188Comm’n, 78 N.J. 98, 107 (1978). Indeed, Art. 36 of the Agreement between the parties here expressly recognizes that if any provision of the agreement is held contrary to law, it shall hot be of any effect.
N.J.S.A. 18A:28-9 controls reductions in force and preempts any inconsistent provision of a negotiated agreement. State v. State Supervisory Employees Ass’n, supra, 78 N.J. at 81. The statute clearly expresses the Legislative intent that nothing is to limit the right of the public employer in such situations to reduce the number of teaching staff members. To impose a period of time for which an employee would have to receive notice or be paid for an alleged breach of contract might not only act as a deterrent to boards of education from taking appropriate action to reduce staff when necessary, but also would be a limitation on the right of the board of education to reduce that staff.
N.J.S.A. 18A:28-9 reads:
Nothing in this title or any other law relating to tenure of service shall be held to limit the right of any board of education to reduce the number of teaching staff members, employed in the district whenever, in the judgment of the board, it is advisable to abolish any such positions for reasons of economy or because of reduction in the number of pupils or of change in the administrative or supervisory organization of the district or for other good cause upon compliance with the provisions of this article.
“Reduction in force (RIF), whether of tenured or nontenured teachers, if done for reasons of economy, is entirely within the authority of the board.” In re Maywood Bd. of Educ., 168 N.J.Super. 45, 55 (App.Div.1979), certif. den. 81 N.J. 292 (1979). Accord, Spiewak v. Rutherford Bd. of Educ., 90 N.J. 63, 80 (1982) and Klinger v. Cranbury Tp. Bd. of Educ., 190 N.J.Super. 354, 357 (App.Div.1982). In effecting such reductions, a board must be guided by seniority:
Dismissals resulting from any such reduction shall not be made by reason of residence, age, sex, marriage, race, religion or political affiliation but shall be . made on the basis of seniority according to standards to be established by the commissioner with the approval of the state board. [N.J.S.A. 18A:28-10.]
*189This is not to say that a staff member should not, when practicable, be given some reasonable notice of discharge as is customary in employment situations. However, provision for voluntary, optional notice periods is far different from requiring that contract compensation be paid here if four months’ notice was not given.
The case before us is different from the notice aspects involved in State v. State Supervisory Employees Ass’n, supra and New Jersey State College Locals v. State Bd. of Higher Educ., 91 N.J. 18 (1982), because in those cases the employees already had statutory rights to some notice for the particular events involved and some additional leeway through, the negotiated process was not considered preempted. Here, there is no such statutory requirement.
Furthermore, under this statute reduction in force by a board of education would appear to be nonnegotiable. In re Maywood Bd. of Educ., supra, 168 N.J.Super. at 52. Cf. In re IFPTE Local 195 v. State, 88 N.J. 393,408 (1982) and New Jersey State College Locals v. State Bd. of Higher Educ., supra, 91 N.J. at 32. The arbitrator’s award in this case would significantly interfere with management prerogatives in reductions in force. In re Paterson Police P.B.A., Local # 1 v. Paterson, 87 N.J. 78, 86 (1981); Bd. of Educ. of Woodstown-Pilesgrove Regional School Dist. v. Woodstown-Pilesgrove Regional Educ. Ass’n, 81 N.J. 582, 591 (1980); State v. State Supervisory Employees Ass’n, supra, 78 N.J. at 67.
Accordingly, I would reverse PERC’s determination and set aside the arbitrator’s award in its entirety.